Title: From John Adams to the President of the Congress, 4 August 1779
From: Adams, John
To: President of Congress,Jay, John


     
      Sir
      Braintree August 4th: 1779
     
     At the Close of the Service, on which Congress have done me the Honour to Send me, it may not be amiss to Submit a few Reflections to their Consideration on the general State of Affairs in Europe, So far as they relate to the Interests of the united States. As the Time approaches, when our Relations, with the most considerable States in Europe, will multiply, and assume a greater Stability, they deserve the Attention of Americans in general, but especially of those composing their Supream Council.
     France deserves the first Place, among those Powers with which our Connections will be the most intimate. And it is with Pleasure, that I am able to assure Congress, that from the Observations I have made during my Residence in that Kingdom, I have the Strongest Reasons to believe, that their august Ally, his Ministers and Nation, are possessed of the fullest Perswasion of the Justice of our Cause, of the great Importance of our Independance to their Interests, and the firmest Resolution, to preserve the Faith of Treaties inviolate, and to cultivate our Friendship with Sincerity and Zeal. This of the more Consequence to Us, as this Power, enjoys in Europe at this Hour, an Influence, which it has not before experienced, for many Years.
     Men, are So sensible of a constant Tendency, in others, to Excesses, that a Signal Superiority of Power, never appears, without exciting Jealousies, and Efforts to reduce it. Thus when Spain, under Charles the fifth and his successor, made herself dangerous, a great Part of Europe, united against her; assisted in Severing the united Provinces from her; and by degrees greatly diminished her Power. Thus when France, under Louis the fourteenth, indulged the Spirit of Conquest too far, a great Part of Mankind, united their Forces against her, with such success, as to involve her in a Train of Misfortunes, out of which she never immerged, before the present Reign. The English, in their Turn, by means of their Commerce, and extensive settlements abroad, arose to a Degree of Oppulence, and naval Power, which excited more extravagant Passions in her own Breast, and more tyrannical Exertions of her Influence than appeared in either of the other Cases. The Consequence has been Similar, but more remarkable. Europe Seems to be more universally and Sincerely united in the Desire of reducing her, than they ever were in any former Instance. This is the true Cause, why the French Court never made War, with so universal a Popularity among their own subjects, So general an Approbation of other Courts, and such unanimous Wishes among all Nations for her Success, as at this Time.
     The Personal Character of the King, his declared Patronage of Morals and Oeconomy, and the great strokes of Wisdom, which have marked the Commencement of his Reign; The active Spring that has been given to Commerce, by the Division of the British Empire and our new Connections with his subjects; all these Causes, together with the two Treaties of Peace, which have been lately signed under his Auspices and his Mediation, have given to this Power a Reputation, which the last Reign had lost her.
     The first of these Treaties, has determined those Controversies, which had for a long Time divided Russia and the Port, and the Parties have been equally Satisfyed with the Conditions of their Reconciliation, a Circumstance the more honourable for the french Ministry, and the Chevalier de St. Priest their Ambassador at Constantinople, as it is uncommon. The ancient Confidence of the Porte in the Court of Versailles has revived and the Coolness, or rather Enmity, which had divided France and Russia for near Twenty Years, gives Place to a Friendship, which is at this Time in all its fervour, and will probably be durable, as these Powers, have no Interest to annoy each other, but, on the contrary, are able to assist each other in a manner, the most efficacious.
     The Peace of Germany, Signed at Teschen, the thirteenth of last May, has not equally Satisfyed the Belligerent Powers, who were, on the one Part the Emperor, and on the other the King of Prussia, and the Elector of Saxony, his Ally. From the Multitude of Writings, which have appeared before and during this War, in which the Causes, the Motives, and the Right of it are discussed, it appears, that in 1768 i.e. 1778, at the Extinction of one of the Branches of the House of Bavaria, which has been Seperated from its Trunk for near five Centuries, the House of Austria, thought itself able, and Priests and Lawyers, among their own subjects, were complaisant enough to tell her she had a Right, to put herself, in Possession of the best Part of the Patrimony, of the extinguished Line. The King of Prussia, to whose Interests this Augmentation of Power, would have been dangerous, has crowned an illustrious Reign, by displaying all the Resources of military Genius, and profound Policy, in Opposition to it. While he contended in the Field, France negotiated, and the Work begun by his Arms, was compleated by the Cabinet of Versailles. The Palatine House of Bavaria, the Duke of Deux Ponts, and particularly the Elector of Saxony, have obtained all that they could reasonably demand, and the Empire has preserved its Ballance of Power, in Spight of the Ambition of its Head: the King of Prussia, has covered himself with Glory, to which he put the last finishing stroke, by not demanding any Compensation for the Expences of the War: All Parties have been Satisfied, except the Emperor, who has disordered his Finances; ruined his Kingdom of Bohemia; with immense Forces, has not obtained any Advantage over his Adversary and consequently has destroyed among his own Troops the opinion they had of their Superiority; and in fine, has sustained the Loss the most sensible for a young Prince, just beginning to Reign, the Reputation of Justice and Moderation. It is the Influence, the Address, and Ability of the french Ministry, joined to the Firmness of Russia, which have compleated the Work: and Louis the Sixteenth has restored in Germany, to the Nation over which he reigns, that Reputation, which his Grand father had lost. The Merit of the Chevalier de la Luzerne, who was Ambassador, in Bavaria during the Transaction of this Business, and that of Mr. Marbois the Secretary to that Embassy, in accomplishing an Affair of Such Importance, which was rendered peculiarly delicate, by the late Family Connection, between the Courts of Vienna and Versailles was probably a Motive for sending them now to America, a Mission of no less importance, and no less Delicacy. It is not probable, however, that they could have succeeded so soon, if England could have afforded Subsidies to the Emperor.
     The Revolution in America, in which, the French King has taken an earlier and a greater Part, than any other Sovereign in Europe, has operated so as to conciliate to him, a Consideration, that is universal. The new Minister, will give to Congress, Information the most precise in this Respect and touching the Part, which Spain is taking at this Time, for which Reason I shall refrain from entering into it, and content myself with observing That all these Considerations ought to induce Us to cherish the Alliance of France; and that every good Citizen of the United States ought to endeavour to destroy the Remains of those Prejudices, which our ancient Rulers have endeavoured to inspire into Us. That We have nothing to fear, and much to hope from France, while We conduct Ourselves with good sense, and Firmness, and that We cannot take too much Pains to multiply the Commercial Relations, and Strengthen the political Connections between the two Nations: Provided Always, that We preserve Prudence and Resolution enough, to receive implicitly, no Advice whatsoever, but to judge always for ourselves; and to guard Ourselves against those Principles in Government, and those Manners, which are So opposite to our own Constitution, and to our Characters, as a young People, called by Providence to the most honourable and important of all Duties, that of forming Establishments for a great Nation and a new World.
     In the opinion of Some, the Power, with which We shall one Day, have a Relation the most immediate, next to that of France, is Great Britain. But it ought to be considered that this Power, looses every Day her Consideration, and runs towards her Ruin. Her Riches in which her Power consisted, she has lost with Us, and never can regain. With Us, she has lost her Mediterranean Trade, her Affrican Trade, her German and Holland Trade, her Ally Portugal, her Ally Russia, and her natural Ally the House of Austria; at least by being unable to protect these as she once did, she can obtain no succour from them. In short, one Branch of Commerce has been lopped off, after another; and one political Interest Sacrificed after another, that she resembles the melancholly Spectacle of a great wide Spreading Tree that has been girdled at the Root. Her Endeavours to regain these Advantages, will continually keep alive in her Breast the most malevolent Passions towards Us. Her Envy, her Jealousy, and Resentment, will never leave Us, while We are, what We must unavoidably be, her Rivals, in the Fisheries, in various other Branches of Commerce, and even in naval Power. If Peace should unhappily be made, leaving Canada, Nova Scotia, the Floridas, or any of them, in her Hands, Jealousies, and Controversies will be perpetually arrising. The Degree therefore of Intercourse, with this Nation, which will ever again take Place, may justly be considered as problematical, or rather the Probability is that it will never be so great as some Persons imagine. Moreover, I think that every Citizen, in the present Circumstances, who respects his Country, and the Engagements she has taken ought to abstain from the Foresight of a Return of Friendship, between Us and the English, and Act as if, it never was to be.
     But it is lawful to consider that which will probably be formed between the Hollanders and Us. The Similitude of Manners, of Religion and in Some Respects of Constitution; the Analogy, between the Means, by which the two Republicks arrived at Independancy; but above all the Attractions of commercial Interests, will infallibly draw them together. This Connection will not probably shew itself, in a public Manner before a Peace, or a near Prospect of Peace. Too many Motives of Fear or Interest place the Hollanders in a Dependance on England, to suffer her to connect herself openly, with Us, at present. Nevertheless, if the King of Prussia could be induced to take Us by the Hand, his great Influence, in the united Provinces, might contribute greatly to conciliate their Friendship for Us. Loans of Money, and the operations of commercial Agents or Societies, will be the first Threads of our Connections with this Power.
     From the Essays, and Inquirys, of your Commissioners at Paris, it appears that Some Money, may be borrowed there; and from the Success of Several Enterprizes by Way of St. Eustatia, it Seems, that the Trade, between the two Countries is likely to increase, and possibly Congress may think it expedient to send a Minister there. If they shall, it will be proper to give him a discretionary Power, to produce his Commission, or not, as he shall find it likely to suceed: to give him full Powers and clear Instructions concerning the Borrowing of Money: and the Man himself, above all, should have consummate Prudence; of a Caution and Discretion that will be Proof, against every Tryal.
     If Congress could find any certain Means, of paying the Interest, annually in Europe, commercial and pecuniary Connections would Strengthen themselves, from day to day: and if the Fall of the Credit of England should terminate in Bankruptcy, the seven united Provinces having nothing further to dissemble, would be zealous for a Part of those rich Benefits which our Commerce offers to the maritime Powers; and by an early Treaty with Us, Secure those Advantages, from which they have already discovered strong symptoms of a Fear of being excluded, by Delays. It is Scarcely necessary to observe to Congress, that Holland has lost her Influence, in Europe to such a Degree, that there is little other Regard for her remaining, but that of a prodigal Heir, for a rich Usurer, who lends him Money, at an high Interest. The State, which is poor, and in Debt, has no political Stability: Their Army is very small, and their Navy less. The immense Riches of Individuals, may possibly be, in some future Time, the great Misfortune of the Nation, because her Means of Defence, are not proportioned to the Temptation which is held out, for some necessitious, avaricious and formidable Neighbour to invade her.
     The active Commerce of Spain, is very inconsiderable: of her passive Commerce, We shall not fail to have a Part. The Vicinity of this Power, her Forces, her Resources, ought to make Us, attentive to her Conduct. But if We may judge of the future by the Past, I should hope, that We have nothing from it, to fear. The Genius and the Interest of the Nation, inclines it to repose. She cannot determine upon War, but in the last Extremity, and even then, she Sighs, for Peace. She is not possessed of the Spirit of Conquest, and We have Reason to congratulate ourselves that We have her, for the nearest, and the principal Neighbour. Her Conduct towards Us, at this Time, will perhaps appear equivocal and indecisive: her Determinations appear to be solely, the Fruit of the Negotiations of the Court of Versailles: But it ought to be considered, that she has not had Motives so pressing, as those of France to take in Hand our Defence. Whether she has an Eye upon the Florida’s, or what other Terms she may expect from Congress, they are, no doubt, better informed than I am. To their Wisdom it must be submitted to give her satisfaction, if her Terms are moderate and her offers, in Proportion. This Conduct, may conciliate her Affection and shorten delays, a Point of great Importance, as the present Moment appears to be decisive.
     Portugal, under the Administration of the Marquis de Pombal, broke Some of the shackles, by which she was held to England. But the Treaty, by which a permanent Friendship, is established, between the Crowns of Spain and Portugal, was made in 1777, an Event that the English deplore, as the greatest Evil, next to the irrecoverable Loss of the Colonies, arising from this War: because they will, now, no longer be able to play off Portugal against Spain, in order to draw away her Attention as well as her Forces, as in former Times. But as Portugal has not known how to deliver herself, entirely from the Influence of England, We shall have little to hope from her: on the other Hand, Such is her internal Weakness, that We have absolutely, nothing to fear. We shall necessarily have Commerce with her, but whether she will ever have the Courage to sacrifice the Friendship of England for the sake of it, is uncertain.
     It would be endless to consider that infinite Number of little sovereignties, into which Germany is divided; and develope all their political Interests: This Task is as much beyond my Knowledge, as it would be useless to Congress, who will have few Relations, friendly, or hostile, with this Country, excepting in two Branches of Commerce, that of Merchandises and that of Soldiers. The latter infamous and detestible as it is, has been established between a Nation, once generous, humane and brave, and certain Princes as avaricious of Money, as they are prodigal of the Blood of their subjects: And such is the Scarcity of Cash, and the Avidity for it, in Germany, and so little are the Rights of Humanity understood or respected, that sellers will probably be found as long as Buyers. America will never be found in either Class.
     The states of Germany, with which We may have Commerce of an honourable Kind, are, the House of Austria; one of the most powerfull in Europe. She possesses, very few Countries, however near the Sea. Ostend is the principal City, where she might have established a Trade of Some Consequence, if the Jealousy of the maritime Powers, had not constantly opposed it. France, Spain, Holland and England, are have been all agreed in this opposition, and the Treaty of Utrecht, ratified more than once by subsequent Treaties, have so shackled this Port, that it will be impossible to open a direct Trade to it, without some new Treaty, which, possibly may not be very distant. England may possibly make a new Treaty with Austria and agree to Priviledges for this Port, in order to draw away Advantages of American Trade from France and Spain, and to such a Treaty Holland may possibly, acquiesce, if not acceed.
     The Port of Triest, enjoys a Liberty, without Limits, and the Court of Vienna is anxious to make its Commerce flourish. Situated however as it is, at the Bottom of the Gulph of Triest, the remotest Part of the Gulph of Venice, tedious and difficult as the Navigation of those seas is, We could make little Use of it, at any Time, and none at all, while this War continues. This Court would seize with Eagerness, the Advantages that are presented to her by the Independance of America, but an Interest more powerfull restrains her, and altho She is certainly attentive to this Revolution, there is Reason to believe she will be one of the last Powers to acknowledge our Independance. She is so far from being rich that she is destitute of the Means of making War, without subsidies as is proved by the Peace which has lately been made. She has Occasion for the Succours of France or of England, to put in Motion her numerous Armies. She conceives easily, that the Loss of Resources and of Credit of the English, has dissabled them to pay the enormous subsidies, which in former Times they have poured out into the Austrian Coffers. She sees therefore, with a Secret Mortification, that she shall be hereafter more at the Mercy of France, who may choose her Ally, and prefer at her Pleasure, either Austria or Prussia, while neither Vienna nor Berlin, will be able, as in Times past, to choose between Paris and London, Since the latter has lost her past oppulence and pecuniary Ressources.
     It is our Duty to remark these great Changes in the system of Mankind which have already happened in Consequence of the American War. The Allienation of Portugal from England, the Peace of Germany and that between Petersbourg and Constantinople, by all which Events England has lost and France gained Such a superiority of Influence and Power, are owing entirely to the blind Diversion of that Policy and Wealth which the English might have still enjoyed, from the Objects of their true Interest and Honour to the ruinous American War.
     The Court of Berlin, flatters herself, that the Connections, which have heretofore so long united France and Prussia, will renew themselves sooner or later. This system is more natural, than that which subsists at this Day. The King of Prussia, may then wait without Anxiety, the Consequences of the present Revolution, because it tends to increase the Ressources of his natural Ally. The jealousy between the Emperor and the King of Prussia, and that between the Houses of Bourbon and Austria, are a natural Tye between France and Prussia. The Rivalry between France and Great Britain, is another Motive too natural and too permanent for the former to suffer the King of Prussia to be long the Ally of the latter. One of the favourite Projects of Prussia, that of rendering the Port of Embden a Place of flourishing Trade, interests him more powerfully in our Independance. Silesia, one of his best Provinces, has already felt the Influence of it, and, sensible of the Force that Empires derive from Commerce, he is earnestly desirous to see it introduced between America and his states, which gives ground to believe, that as Austria will be one of the last, so Prussia, will be one of the first to acknowledge our Independance, an Opinion, which is rendered more probable, by the Answer which was given by the Compte De Schulemberg, to Mr. A. Lee. And the Influence of the King of Prussia in the United Provinces, which is greater than that of any other Power, arising from his great military Force, the Vicinity of his Dominion and his near Relation to the stadholder, and the Prince of Brunswick, is an additional Motive with Us to cultivate his Friendship.
     The Electorate of Saxony, with a fruitful soil, contains a numerous and industrious People, and most of the Commerce, between the East and West of Europe passes through it. The Fairs of Leipzic, have drawn considerable Advantages for these four Years from our Trade. This Power will see with Pleasure, the Moment which shall put the last Hand to our Independance.
     The Rest of Germany, excepting Hamborough and Bremen, has no Means of opening a direct Commerce with Us. With the latter, We can have no Connection at present, in the former all the maritime Commerce of the lower Germany, is transacted. Here We shall have Occasion soon to establish an Agent or Consul.
     Poland, depopulated by War, and a vicious Government, reduced by a shamefull Treaty to two thirds of her ancient Dominion; destitute of Industry and Manufactures, even of the first Necessity; has no Occasion for the Productions of America. Dantzic sees her ancient Prosperity diminish every day. There is therefore little Probability of Commerce, and less of any political Connection between that Nation and Us.
     Russia, Sweeden and Denmark, comprehended under the Denomination of the Northern Powers, have been thought by some to be interested in our Return to the Domination of Great Britain. Whether they consider themselves in this Light or not, their late Declarations against the Right of England to interrupt their Navigation, and their Arming for the Protection of their Commerce, on the Ocean and even in the English Channel, are unequivocal Proofs of their Opinion concerning the Right, in our Contest, and of their Intentions not to interfere against Us. It is very true that the Objects of Commerce, which they produce, are in many Respects the Same, with those of America, yet if We consider that We shall have Occasion to purchase from them large Quantities of Hemp and Sail Cloth, and that our Productions of Timber, Pitch, Tar and Turpentine, are less profitable with Us, without Bounties, than some other Branches of Labour, it is not probable that We shall lower the Price of these Articles, in Europe so much as some Conjecture, and consequently our increased Demand upon those Countries for several Articles will be more than a Compensation to them, for the small Loss they may sustain, by a trifling Reduction in the Price of those Articles. It is not probable that the Courts of Petersbourg Stockholm and Copenhagen, have viewed with perfect Indifference the present Revolution. Yet If they have been apprehensive of being hurt by it in some Respects, which however I think must have been a Mistaken Apprehension, Yet the Motive of humbling the Pride of the English, who have endeavoured to exercise their Domination even over the northern Seas, and to render the Sweedish and Danish Flagg, dependant on theirs, has prevailed over all others, and they are considered in Europe, as having given their Testimony against the English in this War.
     Italy, a Country which declines every day, from its ancient Prosperity offers few Objects to our Speculations. The Priviledges of the Port of Leghorn, nevertheless, may render it usefull to our ships, when our Independance shall be acknowledged by Great Britain. If We once flattered ourselves, that the Court of Vienna might receive an American Minister, We were equally in Error respecting the Court of the Grand Duchy of Tuscany, where an Austrian Prince reigns, who receives all his Directions from Vienna in such a manner, that he will probably never receive any Person in a public Character, untill the Chief of his House, shall have set him the Example.
     The King of the two Sicilies, is in the Same Dependance on the Court of Madrid, and We may depend upon it, he will conform himself to all that she shall suggest to him. This Prince has already ordered the Ports of his Dominions to be open to American Vessells public and private, and has ordered his Ambassador at Paris to apply to your Commissioners for a Description of the American Flagg, that our Vessells might be known and receive no Molestation, upon their Appearance, in his Harbours.
     
     The Court of Rome, attached to ancient Customs, will be one of the last to acknowledge our Independance, if We were to solicit for it. But Congress will probably never send a Minister to his Holiness who can do them no service, upon Condition of receiving a Catholic Legate or Nuncio in Return, or in other Words an ecclesiastical Tyrant, which it is to be hoped the united States will be too wise ever to admit into their Territories.
     The States of the King of Sardinia, are poor and their Commerce is very small. The little Port of Villa Franca, will probably See few American Vessells, nor will there be any close Relations either commercial or political between this Prince and Us.
     The Republic of Genoa, is Scarcely known at this Day, in Europe but by those Powers, who borrow Money. It is possible that some Small Sums might be obtained here, if Congress could fall upon Means of insuring a punctual Payment of Interest in Europe.
     Venice heretofore so powerfull, is reduced to a very inconsiderable Commerce, and is in an entire state of Decay.
     Switzerland is another Lender of Money, but neither her Position nor her Commerce, can Occasion any near Relation with Us.
     Whether there is any Thing in these Remarks, worth the Trouble of reading them, I shall submit to the Wisdom of Congress, and subscribe my self with the highest Consideration, Your most obedient and most humble servant.
     
      John Adams
     
    